Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered June 22, 1992, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in denying the defendant’s pro se motion to withdraw his plea of guilty (see, CPL 220.60 [3]; People v Dickerson, 163 AD2d 610). Moreover, we find no merit to the defendant’s contention that the court should have appointed new counsel or that he was deprived of the effective assistance of counsel (see, People v Niaze, 193 AD2d 629; People v Smith, 192 AD2d 732). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.